Exhibit 10.1 CONTRACT FOR THE PURCHASE AND SALE OFINTELLECTUAL PROPERTY Dated January 10 , 2012 On and between MAGNEGAS CORPORATION 150 Rainville Road. Tarpon Springs, FL 34689 (herein referred to as "Magnegas Corporation") and Dr. Ruggero Maria Santilli 35o. No 215 Palm Harbor, FL 34684 (herein referred to as 'Dr. Santilli") WHEREAS, following decades of mathematical, physical and chemical research, Dr. Santilli has discovered and developed a new chemical species called "MagneCules" consisting of cluster of individual atoms (such as H, 0, C, etc.), dimers (OH,CH, etc.) and conventional molecules (such as H2, CO, H2O, etc.) under a new non-valence bond called "Magnecular Bond" consisting of attractions between opposite magnetic fields in toroidal polarizations of atomic electrons. WHEREAS, Dr. Santilli has already successfully applied his new chemical bond to synthesize new heavy species of hydrogen and oxygen, called MagneHydrogen (MH) and MagneOxygen (MO), which are essentially composed by pure hydrogen and oxygen, respectively, but their specific weight is a multiple of the specific weight of the conventional molecular species H2 and 02. WHEREAS, Dr. Santilli has irrevocably assigns to Magnegas Corporation all intellectual properties pertaining to Dehydrogenase and MagneOxygen including patents, patent applications, domain names, copyrights, know how, etc. WHEREAS, Dr. Santilli had additionally initiated basic research for the future development, following due investments, of new species of gasoline, diesel and other fuels known as HyGasoline, HyDiesel, etc. consisting of conventional fuels in a Magnecular Bond with a percentage of hydrogen, so as to improve their combustion and decrease the contaminants in their exhaust and such new species and applications are not covered by the patents currently owned by Magnegas Corp WHEREAS, Dr. Santilli's new Magnecular Bond is also expected to allow additional new chemical compounds, such as fertilizers and other products also based on the Magnecular Bond of conventional liquids with hydrogen, oxygen or other substances as needed. WHEREAS, Magnegas Corporation is interested in acquiring and controlling all intellectual properties on Santilli Magnecular Bond and all their applications, THE PARTIES AGREE TO THE FOLLOWING 1.
